240 F.2d 188
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TERRY INDUSTRIES, INCORPORATED, Respondent.
No. 16152.
United States Court of Appeals Fifth Circuit.
January 18, 1957.

Louis Schwartz, Atty., N. L. R. B., Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Theophil C. Kammholz, Gen. Counsel, Samuel M. Singer, Atty., National Labor Relations Board, Washington, D. C., for appellant.
James F. Gardner, Dibrell, Gardner & Dotson, San Antonio, Tex., for respondent.
Before RIVES, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
In a decision reported at 113 N.L.R.B. 907, the Board found that respondent violated Section 8(a) (3) and (1) of the Act, 29 U.S.C.A. § 158(a) (1, 3), by discharging seven named employees for union activity; and further violated Section 8(a) (1) by threats to reduce wages and to close the plant upon unionization, and by conditioning re-employment of the seven dischargees upon their signing a petition repudiating the union.


2
Respondent's main insistence is that the testimony and inferences therefrom fail to support the findings. A careful review of the testimony, however, has convinced us that the Board's findings are supported by substantial evidence on the record considered as a whole, and that the order should be in all respects enforced. Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456.


3
Enforcement granted.